United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2238
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
Gene Alan Clark,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 15, 2006
                                 Filed: February 15, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gene Clark pleaded guilty to conspiracy to transport stolen goods, and was
sentenced to 30 months in prison and 3 years supervised release. At a revocation
hearing, Clark admitted violating the conditions of his supervised release. The district
court1 revoked supervised release and imposed a new sentence of 12 months
imprisonment and 2 years supervised release, commenting on Clark’s numerous
violations, the need for incarceration as punishment and the lack of progress toward
satisfying his restitution obligation. Clark appeals this sentence.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Both the prison term and the supervised release term were within authorized
limits, and the district court considered appropriate factors in imposing the revocation
sentence. See 18 U.S.C. § 3583(e)(3), (h). We conclude that Clark’s sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005)
(standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-